          Case 3:20-cv-02097-RS Document 19-1 Filed 05/21/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                 SAN FRANCISCO DIVISION
10
     JEFFREY KATZ CHIROPRACTIC, INC.,
11   a California corporation, individually and on         Case No. 3:20-cv-02097-RS
     behalf of all others similarly situated,
12                                                           [PROPOSED] ORDER GRANTING
                                   Plaintiff,                MOTION TO STRIKE RYAN
13
                                                             HOWARD’S RESPONSE TO
14   v.                                                      PLAINTIFF’S EX PARTE
                                                             APPLICATION FOR TEMPORARY
15   IBEAT, INC. D/B/A 100PLUS, a Delaware                   RESTRAINING ORDER AND
     corporation,                                            PRELIMINARY INJUNCTION
16
                                    Defendant.               Date: TBD
17
                                                             Time: TBD
18                                                           Judge: Hon. Richard Seeborg
                                                             Courtroom: 3
19                                                           Complaint Filed: March 26, 2020
20
21          Having considered the moving papers and all other matters presented to the
22   Court, the Court finds that Plaintiff’s Motion to Strike Ryan Howard’s Response to Plaintiff’s Ex
23   Parte Application for Temporary Restraining Order and Preliminary Injunction (“Motion”) should
24   be granted, and hereby orders as follows:
25          1.     The Motion is GRANTED;
26          2.     Ryan Howard’s Response to Plaintiff’s Ex Parte Motion for Temporary
27
28
                               [Proposed] Order Granting Plaintiff’s Motion to Strike

                                                       -1-
          Case 3:20-cv-02097-RS Document 19-1 Filed 05/21/20 Page 2 of 2




 1               Restraining Order and Preliminary Injunction (dkt. 18) is hereby stricken.

 2   IT IS SO ORDERED.

 3
 4
     Dated:
 5                                                Richard Seeborg
 6                                                United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                            [Proposed] Order Granting Plaintiff’s Motion to Strike

                                                    -2-
